467 F.2d 482
UNITED STATES of America, Appellee,v.Tommy GLOVER, Appellant.
No. 72-1224.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 18, 1972.Decided Oct. 24, 1972.

Jack L. Lessenberry, Little Rock, Ark., for appellant.
James R. Rhodes, Asst. U. S. Atty., W. H. Dillahunty, U. S. Atty., James G. Mixon, Asst. U. S. Atty., Little Rock, Ark., for appellee.
Before HEANEY and STEPHENSON, Circuit Judges, and BOGUE, District Judge.*
PER CURIAM.


1
This is an appeal by defendant from a jury conviction of perjury before a federal grand jury.  After careful consideration of the record we are satisfied that the evidence amply supports the verdict of guilty and that no error of law appears.


2
Affirmed. See Rule 14.



*
 Sitting by designation